Citation Nr: 1402041	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a qualifying chronic disability based on Persian Gulf War service, manifested by headaches, muscle aches, joint aches, and fatigue.

2.  Entitlement to service connection for renal calculus, claimed as secondary to the Veteran's service connected diabetes mellitus.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to an increased rating for diabetes mellitus with bilateral nonproliferative diabetic retinopathy, currently evaluated as 40 percent disabling.

5.  Entitlement to a separate compensable rating for bilateral nonproliferative diabetic retinopathy.

6.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1993.  

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2013, the Veteran testified before the undersigned Veterans Law Judge by videoconference technology.  The transcript is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Board notes that the Veteran's claims for service connection for renal calculus and hyperlipidemia as well as increased ratings for his diabetes mellitus, diabetic retinopathy and bilateral lower extremity peripheral neuropathy are on appeal.  Very unfortunately, the RO did not issue a supplemental statement case considering additional evidence since the February 2008 statement of the case and did not certify the case to the Board prior to the hearing before the undersigned Veterans Law Judge.  Additionally, the Board and the Veteran's attorney did not consider the additional disabilities on appeal at the time of the hearing.  Thus, the Veteran and his attorney should be asked if they require a hearing on these additional issues; and, if so, such hearing should be afforded.

The Board additionally notes that the Veteran's diabetes mellitus and residuals have not been considered by a VA examination since January 2006, eight years ago.  Thus, the Board finds that remand is required to determine if the Veteran currently has renal calculus or hyperlipidemia which is secondary to or aggravated by his diabetes mellitus as well as consideration of the current severity of his diabetes mellitus, diabetic retinopathy and bilateral lower extremity peripheral neuropathy.

Additionally, the Veteran contends that he has disabilities are part of a constellation of symptoms as due to an illness as described under 38 C.F.R. § 3.317.  38 C.F.R. § 3.317(a)(4).  Further clarification is needed.

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

The law governing Gulf War diseases also codified the same list of signs and symptoms of an undiagnosed illness as had previously been included in 38 C.F.R. § 3.317.  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following, but are not limited to: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g). 

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  The Veteran's claimed disabilities have been attributed to diagnosed illnesses and disabilities, but it is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

In addition, under 38 C.F.R. § 3.317 , the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Although the Veteran is not medically trained, he is competent to report the observable manifestations of his claimed disorders.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Hence, his own assertions may serve as support for the presence of symptoms supportive of the claimed conditions as part of a Gulf War Syndrome under 38 C.F.R. § 3.317. 

For purposes of Gulf War undiagnosed illness claims, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(2)(5) . 

The Veteran's DD214 indicates a period of active duty in the Southwest Asia theater of operations from March 1993 to May 1993.  The Veteran's service personnel records should be obtained from official sources in order to further establish his Gulf War service.

VA's duty to assist also includes obtaining a medical opinion when the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After examining the record currently available, the Board finds that medical opinions are necessary with respect to the Veteran's remaining claims.  The most recent medical opinion of record dated March 2009 attributes the Veteran's fatigue, muscle and joint aches, and headaches to his service-connected diabetes or related maladies.  However, there is no medical opinion concerning whether the Veteran's claimed symptoms are part of a medically unexplained chronic multi-system illnesses in relation to the most recent change in regulation.  Thus, an additional opinion must be obtained on remand.

The Board additionally notes that the Veteran, through his representative, indicated in a March 2012 letter that VA treatment records from June 2006 to March 2012 from the Akron Community Based Outpatient Center (CBOC) were relevant and not associated with the claims file.  Such should be obtained and associated on remand.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative if a Board hearing on the outstanding issues is necessary.  If so, the Veteran should be afforded an additional hearing.

2.  The RO should contact the appropriate repositories of records and request complete personnel records corresponding to the Veteran's period of active duty.  All efforts to obtain these records must be documented in the claims folder.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e). 

3.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Cleveland VAMC and the Akron CBOC from June 2006 to present which have not already been associated with the claims file.

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected diabetes mellitus, diabetic retinopathy and bilateral lower extremity peripheral neuropathy.

All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report or in an addendum. 

5.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran currently has renal calculus and/or hyperlipidemia which is directly related to service or is secondary to or aggravated by his diabetes mellitus or other service-connected disability.  

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of disability before the onset of aggravation.  

All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The rationale for all opinions expressed must also be provided.

6.  Schedule the Veteran for a VA examination, to determine whether the diagnoses attributable to his claimed disabilities constitute a medically unexplained chronic multisystem illness, or they are otherwise related to service to include as being secondary to or aggravated by a service-connected disability, namely diabetes mellitus.  

All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiners should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's symptomatology constitutes:

(1) a medically unexplained chronic multisystem illness (i.e. a cluster of signs or symptoms; a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  If so, the examiners should also describe the manifestations of the illness and its severity.

(2) a disease or disability that otherwise had its onset in service or is related to a disease or injury in service.

(3) or if the symptom(s) claimed constitute a chronic disability which is secondary to or aggravated by a service-connected disability, to specifically include diabetes mellitus.

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of disability before the onset of aggravation.  

The examiner should provide reasons for each opinion.  

If an examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for the claimed conditions in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiners are advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of disabilities in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions. 

If an examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

7.  If any benefits sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, considering all relevant evidence associated since the last prior RO adjudication, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



